DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 August 2021 has been entered.
 	Applicant's response has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-28, 34, 35, 44, and 46 have been cancelled herein.
Newly submitted claim 49-52 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The invention examined and directed to a machine for predicting a course of progression of a disease including the RNA transcriptome analysis unit; gene path classifier; control-perturbed comparator; treatment analyzer and display (claim 29) and the machine adapted to evaluate disease including the microarray reader; gene path analyzer; control-perturbed comparator; treatment analyzer and .  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 49-52 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 29-33, 36-43, 45, and 47-48 are examined herein.

Claim Objections
Claim 45 is objected to because of the following informalities:  Claim 45, as amended, recites, “wherein the control-perturbed comparator and statistical analyzer uses an N-of-1 statistical analysis comprises a Wilcoxon…”  The claim is grammatically incorrect and should be amended to recite either, “wherein the control-perturbed comparator and statistical analyzer uses an N-of-1 statistical analysis which comprises a Wilcoxon…” or “wherein the control-perturbed that uses the N-of-1 statistical analysis comprises a Wilcoxon…” 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-33, 36-43, 45, and 47-48 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”). 
	Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
	Framework Analysis as Pertains to the Instant Claims:
With regard to (1), the instant claims recite a machine for predicting the course of progression of a disease (claim 29) and a machine adapted to evaluate a disease in a subject (claim 39), therefore the answer is "yes".  
With regard to (2A), Prong One, under the broadest reasonable interpretation (BRI), the instant claims recite the following:
Claim 29:
--“classify genes of the normal-tissue transcriptome and the perturbed tissue transcriptome into genesets according to function of those genes in biological pathways”; 
--“comparing the single normal-tissue transcriptome with the single perturbed-tissue transcriptome…to identify one or more deregulated mechanisms, the statistical comparison performed using N-of-1 analysis, the N-of-1 analysis being performed by, for each geneset identified in the single normal-tissue transcriptome and the single perturbed-tissue transcriptome, generating statistics, the statistics including a p-value, from comparing the single normal-tissue transcriptome to the single perturbed-tissue transcriptome”;
Claim 39:	--“determine at least 205 genesets each corresponding to pathways and associated with expressed RNA…”;
--“determine statistically significant differences in RNA expression levels of the determined genesets between the normal tissue RNA sample and the perturbed tissue RNA sample;
--“use the statistically significant differences…to evaluate the disease and devise a personalized therapeutic regime”
and “mental processes” because operations of classifying, comparing for identification purposes that employ statistical correlations and predictions are mathematical operations and steps of generically “recommending”; “evaluating” and “determining” are mental operations that can readily be performed in the human mind when not followed by substantial steps that define said operations beyond said interpretation.  The step in claim 29 directed to “the treatment analyzer comprising a trained classifier” is merely use of a trained classifier (statistical tool) and thus is akin to mental operation of using statistics to predict a response.  No actual training of a classifier takes place in the claims nor does the Specification disclose training a classifier.  Nothing in the claims, as currently recited, precludes the step from being practically performed in the mind.  Thus, if a claim, under its BRI, covers performance of the limitation in the mind, but for the recitation of generic computer elements, then it falls within the “mental processes” and “mathematical processes” groupings of abstract ideas.  
Dependent claim steps further limit the recited judicial exceptions by the following recitations: dependent claims recite limitations that further limit the recited judicial exceptions, such as “statistically correlating” (claim 32); “identify pathways in each transcriptome” (claims 36 and 41); “analyzing the determined statistically significant differences in RNA expression” (claim 41); “analyzing… differences” (claim 42); and “N-of-1 statistical analysis comprises a Wilcoxon signed-rank test” (claims 45).
Because the claims are directed to a judicial exception(s) as determined at Prong One above, the claims are to be further evaluated under Step 2(A), Prong Two, wherein in the instant set of claims it is determined that the claims do not integrate the judicial exceptions into a additional elements include only steps directed to the following: 
Claim 29:
(a) “an RNA transcriptome analysis unit comprising a device from the group consisting of a microarray reader and an RNA sequencer…” which is a unit recited at a high level of generality, failing to impart meaning, other than to gather data, to said recited judicial exceptions such that said exceptions are applied in a practical manner.  
(b) “a gene path classifier to receive normal tissue transcriptome and the perturbed tissue transcriptome” which is a unit configured to classify (do math) and serves as a generic recitation herein for which to operate a judicial exception.
(c) “a control-perturbed comparator and statistics generator” that are recited at a high level of generality (a generic computer functionality processor performing generic computer functions, i.e. statistics or classification).  Such recitations amount to no more than mere instructions to apply the judicial exceptions on said generic computer.
(d) “a treatment analyzer configured to use statistics” also recited at a high level of generality, as above.  
Claim 39:
(a) a microarray reader adapted to receive an RNA probe microarray bearing a normal tissue RNA sample from the subject…and to receive an RNA probe microarray bearing a perturbed tissue RNA sample, which is a recited at a high level of generality, failing to impart meaning, other than to gather data, to said recited judicial exceptions such that said exceptions are applied in a practical manner.  

(c) a control-perturbed comparator and statistical analyzer that are recited at a high level of generality akin to a generic computer functionality processor performing generic computer functions, i.e. statistics or classification.  Such recitations amount to no more than mere instructions to apply the judicial exceptions on said generic computer.
(d) a treatment analyzer configured to use the statistics, also recited at a high level of generality akin to a generic computer functionality processor performing generic computer functions, i.e. statistics or classification.  Such recitations amount to no more than mere instructions to apply the judicial exceptions on said generic computer.
The interpretation of generic functionality of said “units”; “comparators”; “analyzers” etc. is in light of the instant Specification, disclosing that the claimed “units” and “classifiers” and “comparators” and “generators” are implemented using conventional systems [0051] and implemented using a processor with standard memory [0051].  
 As such, the additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.   
When the claims fail under (2A) then a final analysis turns on that discussed in (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions under (2B) because, as discussed above with regard to integration of the recited abstract idea into a practical application, the additional elements herein amount to no more than generic computer elements and steps of obtaining data, which do not provide an inventive concept.  
DDR Holdings (Fed. Cir. 2014).
Evidence that the additional elements in the instant claims are directed to data gathering steps which are well-known, routine and conventional elements in the field, including those steps of obtaining data and extracting RNA, is disclosed, for example, in Yang et al. (PLoS Computational Biology (2012) Vol. 8:1-18; previously cited) at pages 3-4, Figures 1 and 2.  Limitations that include a microarray reader and an RNA sequencer, are also standard equipment and techniques that are well-known, routine, and conventional and are demonstrated by the prior art as disclosed previously to, for example, Huang et al. (previously cited).  In addition the instant Specification speaks to the routine use of micro-arrays and sequencing, as example, to measure expression of genes [0004]; [0047].  See also previous Office Actions.  
Thus, in light of the above considerations the claims remain non-statutory.

Response to Applicant’s Arguments  
1.  Applicant states that “here the claims amount to an inventive concept by teaching a system and computer-implemented method of utilizing N-of-1 analysis… [and that] this unconventional way of utilizing the N-of-1 analysis is an improvement to the computer-implemented field of bioinformatics, in that only cell samples from a single individual, rather than many, may be used to determine deregulated genetic and metabolic pathways”.
It is respectfully submitted that this is not persuasive.  The “use” of statistics is, itself, the judicial exception in the claim.  Applicant is reminded that the judicial exception itself cannot 
2.  Applicant states that  the claims include a new laboratory technique.  However, it is not clear what that technique would be, other than using well-known data gathering steps (RNA transcriptome data) and classification (math) for further performing statistics (math).  
3.  Applicant states that the instant invention is like that in Ilumina, Inc. v. Ariosa Diagnostics, Inc. 2019-1419, 10 (Fed. Cir.-Aug. 2020) in that the claims were held patent eligible because they were not directed to a natural phenomenon but rather a physical process that exploits a natural phenomenon”.
It is respectfully submitted that this is not persuasive.  Firstly, the instant claims herein are not rejected for reciting a natural phenomenon, rather they include claims directed to an abstract idea.  That said, the claims in Illumina offered a solution to the problem of distinguishing fetal DNA from maternal DNA by preparing a fraction of cell-free DNA that is enriched in fetal DNA based on size parameters.  The court determined that the invention was a method of preparation case and that said methods optimize the amount of maternal DNA and include a physical process that change mixture compositions that result in a DNA mixture that is different from naturally occurring fraction’s in the mother’s blood.   These steps are vastly different than the instantly claimed invention.  It has not been shown herein that the instant steps are those that are physical in nature, other than getting the data (RNA transcriptome data) using Illumina claims are not commensurate in scope with the instant claims and the arguments herein are not found persuasive.  With respect to claims 49-52, said claims are not examined herein (see above).
4.  Applicant states that the instant claims improve an existing technological process and liken the claims to those is Rapid Litigation Management v. CellzDirect, Inc., 827 F.3d 1042 (Fed. Cir. 2016).  Like the claims in Illumina, those in Rapid Litigation were directed to an improved physical cryopreservation process.  The claims directed to preserving hepatocytes by said process provided an improvement to existing technology.  Again, the claims were found not to be directed to a natural phenomenon because they provided a new and useful method of producing a particular preparation of cryopreserved hepatocytes.   The same is not true of the instant claims.  There is not a new and useful laboratory technique recited that provide for a physical step that practically applies the recited judicial exceptions.  Rather, the steps are directed purely to mathematical assessment of data gathered from known operations and machines.  The use of statistics is not a “new laboratory technique” in the sense of a preparatory technique.  It is a tool to analyze data.  Applicant has provided no evidence to such and the arguments are based solely on assertion herein.
5.  Applicant continues that the claims are not directed to a judicial exception in that the claims cannot be performed in the mind.  
This argument is not found persuasive and has been addressed in previous Office Actions.  Specifically, Applicant has offered no evidence as to the statement that a human mind cannot perform the statistics as claimed.  Secondly, it is maintained that the statistics, as claimed herein, can be performed mathematically/mentally by a human.  Take, for example, a comparison of the 205 genesets that include 15 genes.  Calculations of, for example,  k-nearest 
6.  Applicant includes arguments pertaining to personalized treatments and predictions that include selection of treatments for cytochrome p450 levels when drug selecting and dosing and states that intelligently evaluating gene expression may help to determine which of several treatment plans is worth the expense or determine likely side effects.  Applicant concludes that the claims, thus, include a personalized therapeutic regime for treating a disease.  
It is respectfully submitted that this is not persuasive.  The instant claims do not include any particular treatment or disease for treatment and thus do not include a specific treatment as asserted.  Further, the claims are not directed to the limitations as outlined in said arguments.  

   Conclusion
No claims are allowed.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

/Lori A. Clow/Primary Examiner, Art Unit 1631